 In the Matter of UNIQUE VENTILATION Co., INC.andUNITED ELEC-TRICAL, RADIO & MACHINE WORKERS OF AMERICA, CIOCase No. 2-C-6414-Decided November 08, 1947Mr. George Turitz,for the Board.ErdheimcCArmstrong,byMr. Irving I. Erdheim,of New YorkCity, for the respondent.Mr. Richard P. ReardonandMiss Mildred Roth,both of New YorkCity, for the Union.DECISIONANDORDER'On February 4, 1947, Trial Examiner Fitzpatrick issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices,2 and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report, attached hereto.The Trial Examiner also found thatthe respondent had not engaged in certain other alleged unfair laborpractices and recommended that the complaint be dismissed withrespect to such allegations.Thereafter, the respondent and the Unionfiled exceptions to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsfiled by the respondent and the Union, and the entire record in the1The power of the Board to issue a decision and an appropriate order in a case suchas the instant one where the charging union has not complied with the filing requirementsenumerated in the Act, as amended, was decided by the Board inMatter of Marshall andBruce company,75 N. L R. B 902The Trial Examiner found that the provisions of Section 8 (1) and (5) of the Act hadbeen violatedThese provisions are continued in Section 8 (a) (1) and 8 (a) (5) of theLabor Management Relations Act, as amended.75 N. L. R. B., No. 41.766972-48-vol 75-22325 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase,3 and hereby adopts the findings, conclusions and recommenda-tions of the Trial Examiner except insofar as they relate to theremedial order to be issued with respect to the 8 (5) violation.For the reasons stated by us in theMarshall and Bruce Companycase,supra,and thePlankinton Packing Companycase,4 both ofwhich involved a violation of Section 8 (5) of the Act, as well asnoncompliance by the charging union with the filing requirementsof the amended Act, we shall not issue the recommended unqualifiedorder that the respondent, upon request, bargain collectively withthe Union as the exclusive representative of the employees in theappropriate unit, but shall instead condition our order, in part, uponcompliance by the Union with Section 9 (f), (g) and (h) of theamended Act within thirty (30) days from the date of the orderherein.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Unique Ventila-tion Co., Inc., New York City, and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Electrical, Radio^CMachine Workers of America, CIO, if and when said labor orgaii-ization shall have complied, within 30 days from the date of thisOrder, with Section 9 (f), (g), and (h) of the Act, as amended,'as the exclusive bargaining representative of all the respondent'sproduction and maintenance employees, excluding clerical employeesand supervisors ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Electrical, RadioR Machine Workers of America, CIO, or any other labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section7 of the Act, as amended.3Contrary to the contention of the respondent,we find,as did the Trial Examiner, thatthe respondent is engaged in commerce within the meaning of the National Labor RelationsActSeeNewport News Shipbuilding&Dry Dock Co.v.N. L. R. B.,101 F.(2d) 841, 843(C C A. 4);Matter of Standard Pattern Works,59 N. L.R B. 1075,Matter of TrinidadBrick and Tile Company,67 N L R B 1351,and cases cited therein.4Case No.13-C-3049, 75 N. L. R. B. 241.5As to what constitutes complijince in this respect,seeMatter of Northern VirginiaBroadcasters,Inc, 75N. L. R. B. 11. UNIQUE VENTILATION CO., INC.3272.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, and upon compliance by United Electrical, Radio& Machine Workers of America, CIO, with the filing requirements ofthe Act, as amended, in the manner set forth above, bargain collec-tively with United Electrical, Radio & Machine Workers of America,CIO, as the exclusive representative of all its employees in the above-described appropriate unit, with respect to grievances, labor disputes,wages, rates of pay, hours of employment or other conditions of em-ployment, and if an understanding is reached, embody such under-standing in a signed agreement;(b)Post in conspicuous places throughout its plant at New YorkCity, copies of the notice attached hereto marked "Appendix A." 6Copies of said notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, orcovered by any other material;(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, and again withinten (10) days from the future date, if any, on which the respondentis officially notified that United Electrical, Radio & Machine Workersof America, CIO, has met the condition hereinabove set forth, whatsteps the respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent unlawfully discriminated against Joseph Silardi andStanley Frenchak with respect to their hire or tenure of employment,be, and it hereby is, dismissed.MEMBER GRAY took no part in the consideration of the above Decisionand Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employeese In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted,before the words,"A Decision and Order" the words "Decree of theUnited States Circuit Court of Appeals Enforcing " 328DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectively with United Elec-trical, Radio & Machine Workers of America, CIO, the exclusiverepresentative of all production and maintenance employees, ex-cluding clerical employees and supervisors, provided said labororganization complies within thirty (30) days from the date ofthe aforesaid Order of the Board, with Section 9 (f), (g), and(h) of the National Labor Relations Act, as amended.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to.form labor organizations, to join or assist United Electrical,Radio & Machine Workers of America, CIO, or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.WE WILL BARGAIN collectively upon request with United Elec-trical,Radio & Machine Workers of America, CIO, as the ex-clusive bargaining representative of all employees in the unitdescribed herein with respect to labor disputes, grievances, wages,rates of pay, hours of employment, or other terms or conditions ofemployment, and if an understanding is reached, embody suchunderstanding in a signed agreement; provided said labor organ-ization complies within thirty (30) days from the date of theaforesaid Order of the Board, with Section 9 (f), (g), and (li)of the National Labor Relations Act, as amended. The bargaining-unit is : All production and maintenance employees of the re-spondent, excluding clerical employees and supervisors.All our employees are free to become or remain members of the-above-named union or any other labor organization.UNIQUE VENTILATION CO., INC.,Employer.By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. George Turitz,for the Board.Erdheim & Armstrong,byMr. Irving I. Erdheim,of New York City, for therespondent.Mr. Richard P. ReardonandMiss Mildred Roth,of New York City, for theUnion.STATEMENTOF THE CASEUpon a first amended charge duly filed October 4, 1946, by UnitedElectrical,Radio & Machine Workers of America, CIO, herein called the Union, the Na- UNIQUE VENTILATION CO.; INC.329tional Labor Relations Board, herein called the Board, by its Regional Directorfor the Second Region (New York, New York), issued its complaint datedOctober 7, 1946, against Unique Ventilation Co, Inc., New York, New York,herein called respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the ActCopies of the complaint andnotices of hearing thereon were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substance :,(1) that the Union on June 16, 1946, represented a majority of the employees inan appropriate unit, and since June 16, 1946, by virtue of Section 9 (a) of theAct, the Union has been and now is the exclusive representative of all em-1iloyees in said unit; that on or about June 17. 1946, the Union requested re-spondent to bargain collectively in respect to rates of pay, wages, hours of-employment, or other conditions of employment with the Union as the exclusiverepresentative of all the employees of the respondent in the defined unit ; thatpursuant to said request and on or about June 24, the respondent and the Unionentered into an agreement for a consent election to be conducted on July 2 underthe supervision of the Regional Director ; that at the time it made the agreementthe respondent intended to prevent the holding of a free election, and to refuseto bargain collectively with the Union as the exclusive representative of the'employees in the agreed unit, and entered into the agreement in bad faith ;,(2) that the respondent prevented the holding of a free election by: (a) fromon or about June 24, 1946, interrogating its employees concerning their unionaffiliations,urging, persuading and warning them from voting for, assisting,becoming members of or remaining members of the Union, compelling them toattend meetings at which the respondent urged, persuaded and warned themfrom so acting, threatening them with discharge or other reprisals if they joined,voted for, remained members of or assisted the Union; and (b) from on or aboutJune 26, 1946, bargaining directly and individually with its employees in theagreed unit, and granting wage increases, vacations with pay and holiday privi-leges to such employees; (3) that the respondent on or about August 15, 1946,laid off Anthony Dator, Joseph Silardi and Stanley Fenchak, and has since re-fused to reinstate any of them, because each of them joined or assisted the Unionor engaged in concerted activities for the purposes of collective bargaining orother mutual aid or protection; and (4) by all the above acts, the respondent hasinterferedwith, restrained and coerced its employees in the exercise of the.rights guaranteed in Section 7 of the Act.Thereafter the respondent filed its answer verified on October 24, 1946, whereinitadmitted certain allegations in the complaint relative to the nature of its,business, and that Dator, Silardi and Fenchak were laid off. It denied all otherallegations in the complaint, except the allegation that it had entered into theagreement for a consent election in the defined unit.Pursuant to notice, a hearing was held in New York City from November 18through November 21, 1946, before the undersigned, J. J. Fitzpatrick, the TrialExaminer, duly designated by the Chief Trial Examiner. The Board, the re-spondent and the Union were represented by counsel and participated in the'hearing 1All parties were afforded full opportunity to be heard, to examine and1 At the opening of the hearing on November 13, Richard P Reardon, business repre-sentative, entered an appearance for the Union.On November 20, Attorney Mildred Rothalsoentered an appearance for the Union. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDcross-examine witnesses, and to introduce evidence bearing on the issues.Atthe conclusion of the presentation of the Board's case, the respondent moved todismiss the complaint for lack of evidence.Board's counsel consented to thedismissal of the allegation of discrimination relative to Dator who failed toappear to testify.The motion to dismiss was granted insofar as the complaintalleged discrimination as to Dator, but in other respects the motion was denied.At the conclusion of the testimony, Board's counsel's motion to conform thepleadings to the proof in formal matters was granted, and a motion by therespondent's counsel to dismiss the complaint for lack of proof was taken underadvisement.This motion, in effect, 'is disposed of in this report as will hereafterappear.At the close of the hearing, counsel for the Board and for the respondentargued orally before the undersigned and were granted the privilege of filingbriefs after the close of the hearing.A brief has been received from counselfor the respondent.Upon the record thus made and from his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTUniuge Ventilation Co, Inc., is a New York corporation with its principal officeand place of business at 615 Tiffany Street, Bronx, New York, where it is engagedin the manufacture of sheet metal novelties and related productsSince priorto September 1945, substantially all the products of the respondent have beenmanufactured pursuant to orders of and for sale to Metalace Corporation of2101 Grand Concourse, Bronx, New York, herein called Metalace.The re-spondent's total sales of its products for the year ending September 30, 1946,amounted to approximately $80,000.During this period Metalace sold the prod-ucts thus manufactured by the respondent as follows: (a) $4,600 in value weresold and delivered to Petroleum Solvents Corporation of Port Reading, NewJersey ; and (b) approximately $51,000 worth were sold to films located in theState of New York, about $38,000 of which reached customers of these firmslocated outside the State of New York .2The respondent in its brief contends that the Board has failed to establishjurisdiction because there was no showing where the raw materials came fromwhich the respondent used to manufacture its products, but cited no cases insupport of its contention.The undersigned agrees with the contention of Board'scounsel at the oral argument that it is not vital to establish that a portion of thematerials used by the respondent in the manufacture of its products came to itfrom without the State of New York, where, as here, it appears that a con-siderable portion of the respondent's products reached customers located outsidethe State."It is therefore found that the respondent is engaged in businessaffecting interstate commerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, CIO, is a labororganization, admitting to membership employees of the respondent.2Of the products so sold in the State of New York about $2,500 in value were hand deco-rated and repacked by Metalace's customers before being shipped outside the StateAnadditional$5,500 in value of these products represented metal baskets, which were filledwith merchandise by Metalace's customers before being shipped outside the State3Cf.In the Matter of Ace Foundry, Limited, etc.,38 N. L R. B. 392. UNIQUE VENTILATIONCO.,INC.331III.THE UNFAIR LABOR PRACTICESA. Refusal to bargain; interference, restraint, and coercion1.ChronologyThe respondent's plant is a comparatively small one consisting, in the earlysummer of 1946, of about 31 persons including the office help and PresidentTartaglia, who was also the manager.Union interest among the productionworkers apparently started about June 6, 1946, when Joseph Silardi, Tony Dator,and Mickey Ricca met by appointment with a Union organizer. As a result of thismeeting application cards were secured and distributed and a majority of themaintenance and production workers in the plant joined the Union by aboutthe middle of June. Demands were formulated and the Union representative wasinstructed to take them up with management.Thereupon, by letter datedJune 17, Richard P. Reardon, business representative for the Union, wrote therespondent as follows :GENTLEMEN :This is to notify you that a substantial majority of your employees havejoined the Union, and designated it as their collective bargaining agentin all matters of wages, hours, and working conditions.In the interest of a futuregoodrelationship, I ask that you arrange tomeet with us to discuss this matter within a few days.Will you please call me to confirm this letter.Upon receipt of the letter President Tartaglia conferred with his attorney,Erdheim, and stated to the latter that he was willing to negotiate with theUnion provided it actually represented a majority of the employees as claimed.Erdheim then conferred with Reardon and asked the latter to state what theUnion's proposals were.Reardon explained that it was the Union's policy tosettle the question of recognition first before discussing terms of a contract,whereupon Erdheim stated that the respondent would recognize the Union pro-vided the latter could show that it actually represented a majority, and asked to-see the Union cards.Reardon objected to showing the cards and it was arrangedthat the parties meet at the Regional Office the morning of June 21. At theRegional Office conference a Field Examiner of the Board explained to Erdheimthat the question of Union representation among the respondent's employeescould be established either by a cross check of Union cards against the pay rollof the Company, or by a consent election. The latter method was agreed uponand a consent election agreement was signed by the parties on June 25 Itprovided for an election to be held on July 2, 1946, in a unit consisting of allproduction and maintenance employees excluding clerical employees and allsupervisors with authority to hire, promote, discharge, discipline or otherwiseeffect changes in the status of employees or effectively recommend such action.On the morning of June 26, which was the day after the signing of the electionagreement,Mickey Ricca, who it will be recalled was active organizing theUnion in early June, but who had just been promoted to production manager(a supervisory job), called about a dozen employees including Ernest DelliBoviintoTartaglia's private office, where Tartaglia told them that if the Unionsucceeded in getting into the plant he would be forced to close.He statedthat he was willing to give the employees as much as the Union could secure forthem by bargaining, and promised a 5-cent an hour general raise in pay, vacationswith pay after a certain initial period of employment, and paid holidays. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to this promise, a 5-cent raise was made effective the week endingJune 28, 1946.Fifteen minutes before quitting time the same afternoon of June 26, PresidentTartagia stopped the work and assembled all the employees around him inthe shopHe told them about the Union claiming to represent a majority ofthe employees and requesting a conference with him to discuss the terms 'of acontract, and stated that the union claim of a majority came as a surprise, andhe was not sure it was true; that under the law employees were entitled tochoose a bargaining representative but that many employees preferred to dealdirectly with their boss; that his business had developed the "hard way" withthe help of some of the older employees ; that lie had always treated his employeesfairly and had their interests at heart; that only recently lie had completedarrangements for "on the job training" for disabled veterans,' but that it theUnion came into the plant the veterans training program would have to go.The employees were paid for this 15-minute periodThe next morning Charles Kleinberg, a recently employed disabled veteran,on company time, circulated among the employees a petition addressed to therespondent,reading as follows:UNIQUE VENTILATING [SIC] CO.Mr. FRANK TART'DEAR SIR- We the undersigned employees of the Unique Ventilating Co.having been informed that Local 475 C. I. O. United Electrical, Radio, andMachine Workers of America seeks recognition as the executive bargainingagent wish to advise you that we have not joined the above union, or if havingjoined, no longer wish to have the above union represent us.This petition was signed by both Production Manager Ricca and Foreman Urgoand circulated among the other employees in the presence of both In fact,Ricca assisted Kleinberg in securing the signatures of one or two employees.A few of the employees including Ernest DelliBovi and Stanley Fenchak re-fused at first to sign until it developed that more than a majority of the em-ployees had already affixed their signatures to the document.When practically.all the employees in the plant, with the exception of Silardi, heretofore ieteriedto,had signed the petition, Kleinberg turned it over to Ricca, who presentedit to Tartaglia in his office.Silardi,who had recently been elected the union'scommitteeman, then came to Tartaglia's office and after being assured by Tar-taglia that there would be no discrimination against him or other union workers,also signed the petition.'The next day, June 28, the Union requested and was granted permission towithdraw without prejudice its petition of representation.The same day theUnion filed charges of unfair labor practices against the respondent.'Several of the respondent's employees had recently been released from the UnitedStates Armed ServicesPresident Tartagha was known around the plant as Frank TartThe findings as to what transpired in the plant on June 26 and 27 are based upon themutually corroborative testimony of DelliBovi, Joseph Novelli, Stanley Fenchak, CharlesKlemberg, Evelyn Fredericks, Joseph Silardi, and some of the testimony of Tartaglia.Tartagha denied that he made any reference to on the job woik for veterans.However,his testimony regarding the preparation of his speech and other matters is characterizedby inconsistencies and contradictionsFor instance, he testified first that he prepared thespeech after receipt of the June 17 letter from the Union.Later, he testified that he madethe talk to the employees on June 26 at the request of the group of employees that visitedhrim that morning.Because of this and other inconsistencies,his denial is not credited. UNIQUE VENTILATION CO., INC.Conclusions333,The complaint alleges that all production and maintenance employees of therespondent, exclusive of clerical employees and supervisors with authority tohire, promote, discharge, discipline or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unit appropriatefor the purposes of collective bargaining.The respondent's answer denies thisallegation in the complaint, but no evidence was offered to indicate that theabove unit is inappropriate, or to establish the appropriateness of an alternativeunit.Furthermore, as above found, the respondent signed the election agree-ment of June 25, 1946, wherein the above unit was set forth as the appropriateoneIt is therefore found that the group of employees described above con-stituted at all times material herein, and now constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act, and that such unit will insure to employees of the respondent the fullbenefits of their right to self-organization and collective bargaining and otherwiseeffectuate the policies of the Act.The complaint also alleges, and the answer denies, that the Union since June 16,1946, has been the representative for the purposes of collective bargaining of amajority of the employees in the defined unit and by virtue of Section 9 (a) ofthe Act, has been and now is the exclusive representative of all the employees insaid unit for the purposes of collective bargaining with respect to rates of pay,wages, hours of employment or other conditions of employment. At the hearing,the respondent stipulated that on or prior to June 17, 1946, 1S [a majority] ofthe employees in the defined unit joined the Union 7As hereinabove found, onJune 27 a great majority of the employees in the defined -unit, including many, ifnot all, of the 18 employees who had joined the Union previously, signed a petitionwhich was delivered to Tartaglia wherein it was stated that the signers thereofdid not want the Union to represent them It is clear, however, and the under-signed finds, that the signatures of at least some of the employees were obtainedto the petition because of Tartaglia's contemporaneous threat to close the plantand to discontinue training of veterans if the Union came in, and his promise of awage increase, and that the statements therein contained did not, and do not,reflect the free and uncoeiced desires of the employees relative to a bargainingrepresentativeUnder the circumstances, such a petition can have no legal effecton the majority status of the Union as the employees' representative in existenceprior to June 27, 1946.8 It is therefore found that at all times since June 17, 1946,the Union has been the representative for the purposes of collective bargainingof a majority of the employees in the defined unit and by virtue of Section 9-(a) of the Act has been and now is the exclusive representative of all the em-ployees in said unit for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, or other conditions of employmentIt is further found that, by the statements of President Tartaglia to certainemployees on June 26 (the day after the consent election agreement was signed)that if the Union won the plant would be forced to close, and that he was willingto give the employees all that the Union could gain for them by bargaining, includ-7The 18 who signed applications to join the Union included Michael Ricca, who, as here-tofore found,was shortly thereafter promoted to a supervisory position.Eliminating-Ricca, the 17 remaining would still constitute a majority, as the record discloses not to.exceed 27 employees in the unit8Cf. In theMatter of Consolidated MachineToolCorp.,etc, 67 NL R. B 737 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDing a general pay raise(which pay raise was immediately put into effect) ; andby Tartaglia's prepared speech to all the employees later the same day wherein.he announced that while they had the right to organize,many employees preferredto deal directly with their boss, that he had their interests at heart and hadrecently arranged for on the job training for veterans but that the veterans train-ing program would have to go if the Union came in the plant,the respondentintended(a) to interfere with the conduct of the election and the holding of afree election,and (b)to refuse to bargain with the representative of the em-ployees in the defined unit, and entered into said election agreement in bad faith.The respondent,in its brief,argues that there can be no finding of a refusalto bargain because the Union letter of June 17 was not a request to bargaincollectively and the record fails to disclose evidence of any other request. Itis true that the June 17 letter to the respondent did not request in so manywords that the respondent enter into bargaining negotiations with the Union.The letter did, however,state that a majority of the employees had designatedthe Union as their collective bargaining agent and asked for a conference todiscuss "this matter."Moreover,contemporaneously with the sending of thisletter to the respondent,the Union filed with the Regional Office a petitionfor representation of which fact the respondent received knowledge.Further-more, Tartaglia interpreted the June 17 letter as a request that he enter intonegotiations with the Union to the end that an agreement might be arrived at,and so informed the employees in his speech of June 26.Examination of the authorities cited by the respondent in its brief showsclearly that the cases therein referred to are not in point as to whether a de-mand to bargain has to be spelled out, where recognition has been requested.Furthermore,the Board,in situations similar to the facts before us, has heldthat where there is a demand for recognition, ,but, before the actual majorityof the union has been determined through the Board's processes,the unionloses its majority because of the unfair labor practices of the employer,it con-stitutes a refusal to bargain.In Matterof Prigg Boat Works etc.,69 N. L.R. B. 97, the union wrote the employer a letter in which it claimed to repre-sent a majority of the employees and asked for recognition.Thereafter a con-sent election was agreed to but the consent election thereafter held was can-celed due to the unfair labor practices of the employer.The Board said,While he [the employer]was entitled to insist upon the establishmentof the union's majority, he was under the correlative obligation to permit,and to abide by, his employees'free choice of a representative as it existedat the time of the request for recognition,and not to attempt to defeatsuch choice by discharging union members before the election or by anyother form of interference,restraint,or coercion.Upon the entire record the undersigned therefore concludes and finds thaton June 17,1946, and at all times since, the Union has represented a majorityof the respondent's employees in the defined unit;that on said date, and atall times since,the respondent has refused to bargain collectively with theUnion as the exclusive representative of its employees in said unit. It is fur-ther foundthat bythe refusal to bargain,and by President Tartaglia's threatsto close the plant and to discontinue the veterans' training program if theUnion came in, and his unilateral promise to raise and his raising the em-ployees'wages,the respondent has interfered with, restrained and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act UNIQUEVENTILATIONCO., INC.B. The lay-offs335As heretofore found, the respondent's shop was a small one. All the machinesused and the operations performed were in one large room.Aside from Tartagliahimself and his foreman,Urgo, both of whom were mechanics,none of the em-ployees in the production end of the business were skilled workmen as the termis ordinarily used, nor were they paid as such.According to a pay-roll list ofthe shop submitted by the respondent to the Regional Office about June 26, 1946,the rank and file employees in the shop totaled 27 and consisted of pot welders,mechanics and machine operators,including shearers,with pay ranging from70 to 95 cents per hour and apprentices and common laborers whose hourly rateranged from 55 to 70 cents an hour. Included in the apprentice group were afew disabled war veterans,like Charles Kleinberg,who were being trained inthe business under an arrangement with the Veterans'Administration for train-ing disabled war veterans.Also included in the group were three or four part-time employees,students who worked after school hours.Because of inability to secure the necessary metal strips used in the prepara-tion of its products,the respondent necessarily had to curtail its operations inthe late summer of 1946, and legitimately laid off a considerable number of itsworkers.As a result of the lay-offs,the record shows without dispute thatthe respondent's production force was reduced to 16 workers at the time ofthe hearing.The first lay-offs as a result of this inability to get material happened on Au-gust 15, when Robert Herlihy, Joseph Silardi,Stanley Fenchak, and AnthonyDator were released from employment.It is not alleged that Herlihy's lay-offwas discriminatory,and as previously found, Board's counsel agreed to the dis-missal of the allegation in the complaint that Anthony Dator was discriminatorilytreated, because of the failure of Dater to appear to testify at the hearing. Itis advisable,however, to discuss the lay-offs of all four of these employees so asto have a complete picture as to the circumstances surrounding the lay-off ofSilardi and Fenchak, alleged to have been discriminatorily laid off and refusedreinstatement.As previously found, in addition to the August 15 lay-offs of the above-namedfour employees,the respondent continued to reduce its staff of production work-ers.No new employees were hired during this period excepting one man, BillKane.Kane was hired in,September and left several weeks later to take anotherjob.He worked for the respondent only part time during this period and hiswork consisted of common labor and odd jobs.While the record does not showthe hourly rate paid to Kane,he presumably was paid on the same basis as theother part-time laborers.Tartaglia's uncontradicted testimony is credited thathe gave this temporary work to Kane because the latter had worked for himfor awhile several years before, and he understood that Kane was a recentlyreleased service man and was "down and out" and needed help.None of the employees laid off on August 15,or thereafter,have been returnedto work except Herlihy, who was called back about 2 weeks later and apparentlyis still working for the respondent.The record does not disclose when Herlihyoriginally came to the respondent,but he was classed as an apprentice the sameas Fenchak.They both worked wherever needed, on the punch press, the windingmachine and in the dipping vat. Tartaglia testified that Herlihy was returnedto work in September in preference to Fenchak because the former was a moredependable and a better workman than the latter.Although Herlihy had been 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged by Ricca a few weeks prior to August 15 because he did not do hiswork, he was reinstated the same clay, on probation by Tartaglia.ThereafterHerlihy's work apparently improved.ConclusionsIt is the general contention of Board's counsel, as shown in the oral argument,that when lay-offs became necessary in August 1946, the respondent, disregardingemployees with less seniority, selected Sdardi, Fenchak and Dator because oftheir union activity, and has refused to reinstate them for the same reason.Silardi was the moving spirit in the union organization efforts and had beenelected chairman of the shop committee.The respondent was aware of thesefacts.It is a reasonable presumption herein found that because of ProductionManager Ricca's activities with Silardi in the union organization work in June1946, the union activities of Dator and Fenchak, as well as the others who joinedthe Union, were known to the respondent.The record shows without dispute that employment in the respondent's plantsince August 15, 1946, has steadily lessened and the number of employees has beendrastically reduced due to the inability of the respondent to get needed material.The temporary employment for a few weeks of Kane in the fall of 1946 does notalter this conviction.Kane's work was general labor neither the type of whichnor the wages paid therefor would presumably have appealed to either Silardi orFenchak.°Furthermore, Kane was only a part time worker during the fewweeks he worked for the respondentHerlihy was paid at the rate of 65 centsan hour, while Fenchak received 70 cents an hour. This might indicate thatFenchak had more seniority than Herlihy, or that he was regarded as a betterworkmanHowever, the respondent had no fixed seniority policy and Tartag-lia's testimony is uncontradicted that Herlihy was a better workman than Fen-chak.No finding to the contrary would be warranted in this state of the record.Furthermore, Herlihy, as well as Fenchak, Dator and Silardi, joined the Unionin June.While Silardi was the active union member thereafter, it is as reason-able to assume that the respondent knew that Herlihy was a member as that itknew that Fenchak or Dator was.Joseph Silardi was one of three shearers employed by the respondent andhe had less seniority than the other two shearers, Ernest DelliBovi and JosephPacella, who were retained.Both DelliBovi and Pacella joined the Union inJuneThe record fails to disclose that Silardi was better equipped as a shearerthan the two retained for this type of work.1°Board's counsel argues that other employees doing common labor and withless seniority than either Fenchak or Silardi were retained and the respondenthas given no explanation of its failure to offer this type of work to them.Dis-regarding the fact that the evidence is inadequate to show a seniority policy inlay-offs, in any event there was no showing that either Silardi or Fenchak at thetime of their lay-off in August 1946, or later, requested or were refused, lesserpaying jobs in the plant.Furthermore, some of those retained had joined theUnion in June, and the record is incomplete in this respect as to the others.This contention of Board's counsel is therefore rejected.°Silardi was earning 80 cents an hour and Fenchak 70 cents an hour as heretoforefound.Kane's hourly rate presumably was the lowest bracket late of 55 or 60 cents anhour.10All the employees referred to above, except Dator,signed the statement that washanded to Tartaglia on June 27 wherein an attempt was made to repudiate the union asbargaining representative.Silardi and one or two others refused to sign the documentuntil it developed that a majority of the employees'names were already affixed thereto.As previously found, Dator did not testify and the record fails to explain the absence ofhis name on the statement. UNIQUE VENTILATION CO., INC.337Under all the facts and circumstances herein appearing, and giving due con-sideration to the respondent's efforts to defeat organization of its employees asheretofore found, the undersigned is not convinced that discrimination has beenshown in the hire and tenure of employment of either Silardi or 1 enchak as pres-ently alleged in the complaint herein. It will therefore be recommended thatthe complaint in that respect be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,!lave a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.v.THE REMEDYAs it has been found that the respondent has engaged in certain unfair laborpractices. the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action in order to eitectuate the policies of the Act.The undersigned has found that the respondent refused to bargain collectivelywith the Union although it was the exclusive representative of the employees ina unit appropriate for the purposes of collective bargaining.Accordingly, itwill be recommended that the respondent, upon request, bargain collectively withthe Union, as the respresentative of its employees in the defined unitIn addition to the refusal to bargain the record demonstrates that the respond-ent, by the unilateral wage increase and threats to close the plant or curtail itsoperations if the Union came into the plant, has adopted an attitude of generalopposition to the exercise by the employees of their rights under the Act. Itwill therefore be recommended that the respondent be required to cease and desistfrom in any manner interfering with, restraining, or coercing its employees inthe exercise of such rights"Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following.CONCLUSIONS or LAW1United Electrical, Radio & Machine Workers of America, CIO, is a labororganization within the meaning of Section 2 (5) of the Act.2All production and maintenance employees of the respondent, excludingclerical employees and supervisors with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposes of col-lective bargaining within themeaningof Section 9 (b) of the Act.3United Electrical, Radio & Machine Workers of America, CIO, was onJune 17, 1946, and at all times thereafter has been, the exclusive representativeof all employees in the aforesaid unit for the purposes of collectivebargainingwithin the meaning of Section 9 (a) of the Act.4.By refusing on June 17, 1946, and at all times thereafter to bargain collec-tively with United Electrical, Radio & Machine Workers of America, CIO, as theexclusive representative of all its employees in the aforesaid appropriate unit,the respondent has engagedin and isengaging in unfair labor practices withinthe meaningof Section 8 (5) of the Act.11CfMay Department Stores v N L R. B.,326 U S. 376. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.7.The respondent has not discriminated in regard to the hire and tenure ofemployment of Joseph Silardi or Stanley Fenchak.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and'upon the entire record, the undersigned recommends that the respondent, UniqueVentilation Co., Inc, New York City, New York, its officer, agents, successors,and assigns shall:1.Cease and desist from:(a) Refusing to bargain collectively with United Electrical, Radio & Machine'Workers of America, CIO, as the exclusive representative of all production andmaintenance employees, excluding clerical employees and supervisors with.authority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, in respect to rates.of pay, wages, hours of employment, and other conditions of employment ;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights to self-organization, to form labor organizations, or tojoin or assist United Electrical, Radio & Machine Workers of America, CIO, tobargain collectively through representatives of their own choosing, and to engagein concerted activity for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Electrical, Radio & Ma-chineWorkers of America, CIO, as the exclusive representative of all its em-ployees in the above-described appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement;(b) Post in conspicuous places at its plant in New York City, copies of thenotice attached hereto, marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, after being-duly signed by the respondent's representative, be posted by the respondent im-mediately upon receipt thereof and maintained by it for a period of sixty (60)consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced, or coveredby any other material ;(c)Notify the Regional Director for the Second Region in writing withinten (10) days from the receipt of this Intermediate Report what steps therespondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.It is also recommended that the complaint be dismissed insofar as it allegesdiscrimination in the hire and tenure of employment of Joseph Silardi and'Stanley Fenchak.I UNIQUE VENTILATION CO., INC.339As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motion or objections) as herelies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director. Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.65.As further provided in said Section 203 39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.J. J. FITZPATRICK,Trial Examiner.Dated February 4, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join, or assist, UNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,CIO, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.All ouremployees are free to become or remain members of this union, or any otherlabor organization.WE WILL BARGAIN collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment or other conditionsof employment, and if an understanding is reached, embody such understand-ing in a signed agreement. The bargaining unit is :All production and maintenance employees,exclusive of clerical employeesand snpervisors with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recommendsuch action.UNIQUE VENTILATION CO, INC.,Employer.Date -----------------------By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.